            Case 1:20-cv-08390-RA Document 21 Filed 11/13/20 Page 1 of 3




                                CHARNAS LAW FIRM, PC
455 E. 51ST Street                                                                265 Franklin Street
NEW YORK, NY 10022                                                                Suite 1702
Tel 212 980 6800                                                                  Boston, MA 02110
Fax 212 980 1871                                                                  Tel 617 557 4700
                                                                                  Fax 617 557 9199
                                                       November 12, 2020
Hon. Ronnie Abrams
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:      Boja Kragulj v. Martha Cortes, D.D.S., et al;
         U.S. D.Ct, SDNY;
         Index #: 1:20-cv-08390 (RA)

Dear Judge Abrams:

        I represent the plaintiff in the above-referenced matter, and am hereby moving the Court
to adjourn the Initial Status Conference, currently scheduled for November 20, 2020, as well as
the attendant November 13, 2020 deadline for filing a joint letter of counsel to the court and
proposed case management plan and scheduling order.

       No previous requests for adjournment or extensions of time have been made. Counsel for
defendant Dr. Martha Cortes, D.D.S. (“Cortes”) consents to the requested adjournment. The
remaining defendants- Steve Galella, D.D.S. (“Galella”), Facial Beauty Institute (“FBI”) and
OrthoMatrix Corp., Inc. (“OrthoMatrix”) - have not as yet appeared, either themselves or
through counsel, in this case.

         As grounds for the motion, plaintiff states as follows:

      1. Plaintiff filed the Complaint in this matter, through the ECF system, on October 7, 2020.

    2. On October 8, 2020, pursuant to Rule 4(d) of the Federal Rules of Civil Procedure,
plaintiff mailed a Notice of a Lawsuit and Request to Waive Service of a Summons, along with a
Waiver of the Service of Summons form, to each defendant. The deadline for returning the
Waiver of the Service of Summons form was 30 days from October 8th.

    3. On October 9, 2020, the Court issued an Order, directing all parties to submit a joint
letter to the Court with certain information, as well as a proposed case management plan and
scheduling order, all by November 13, 2020. The Court further directed plaintiff’s counsel to
serve said Order upon all defendants.

   4. On October 10, 2020, plaintiff mailed a copy of the Court’s aforesaid Order to every
defendant.
            Case 1:20-cv-08390-RA Document 21 Filed 11/13/20 Page 2 of 3




Hon. Ronnie Abrams
November 11, 2020
Page 2

    5. Only defendant Cortes agreed to waive service by returning the appropriate form within
the 30-day deadline, and said defendant through counsel has filed an Answer in this case.

    6. The deadline having now passed for waiving service, plaintiff has sent Summons and
Complaint to a process server in Tennessee, in order to expeditiously serve each non-waiving
defendant, each of whom is a resident of that state.

    7. With three of the four defendants having failed to return the Waiver of the Service of
Summons form or filed an Answer or otherwise appeared in the action within the 30-day
deadline, plaintiff is unable to meet the obligations set forth in the Court’s aforementioned Order
of October 9, 2020.

    8. More specifically, plaintiff cannot coordinate a joint letter from all parties to the Court,
nor submit a proposed case management plan and scheduling order without input from the
defendants Galella, OrthoMatrix and FBI.1

    9. Therefore, plaintiff respectfully moves, in the interest of the efficient administration of
Justice and given the circumstances as outlined above, that this Court adjourn the Initial Status
Conference in this matter, as well as the attendant deadline for filing a joint letter of counsel to
the court and proposed case management plan and scheduling order, to a date not less than 45
days from the originally scheduled deadline and date set by the Court.

    10. The requested adjournment will provide enough time for: a) plaintiff to make service in-
hand on the three foreign defendants who have not waived service or otherwise appeared; b) said
defendants to file their Answers or otherwise respond within 21 days thereafter; and c) all parties
to then cooperate in the drafting and filing of the Court’s required joint letter of counsel to the
court and proposed case management plan and scheduling order.

WHEREFORE, PLAINTIFF BOJA KRAGULJ MOVES THIS COURT TO:

         1) ADJOURN THE DEADLINE FOR FILING JOINT LETTER OF COUNSEL
            AND PROPOSED CASE MANAGEMENT PLAN AND SCHEDULING
            ORDER FROM NOVEMBER 13, 2020 TO A DATE AT LEAST 45 DAYS
            AFTER SAID DATE; AND,
         2) ADJOURN THE INITIAL STATUS CONFERENCE FROM NOVEMBER 20,
            2020 TO A DATE AT LEAST 45 DAYS AFTER SAID DATE.


1
 Plaintiff represents that he has had communication with attorneys who expect to submit appearances for
defendants Galella, OrthoMatrix and FBI, but have insurance coverage and other issues that must be resolved
before they can appear and answer for those three defendants. Plaintiffs have served those attorneys, Brian L.
Feld, Esq. and Joseph P. Rosh, Esq. with a copy this letter motion. Mr. Rosh has asked that I represent to the Court
that he does represent Dr. Galella, and he assents to the instant motion.
          Case 1:20-cv-08390-RA Document 21 Filed 11/13/20 Page 3 of 3




                                      Respectfully submitted,


                                      ______/s/ SEC_____________
                                      Scott E. Charnas, Esq., SC7167
                                      CHARNAS LAW FIRM, P.C.
                                      455 East 51st Street
                                      New York, New York 10022
                                      Tel: 212-980-6800
                                      Fax: 212-980-1871
                                      Email: scharnas@charnaslawfirm.com


                                      Certificate of Service
        I hereby certify that this document filed through the ECF system will be sent electronically
this day to the registered participants as identified on the Notice of Electronic Filing (NEF). In
addition, a copy of this document was sent this day by email to Brian L. Feld, Esq. and Joseph
Rosh, Esq.
Date: November 12, 2020


                                              ______/s/ SEC_______
                                                Scott E. Charnas




                            Application granted. The initial pretrial conference
                            is hereby adjourned until January 8, 2021 at 11:30
                            a.m. The parties shall submit a joint letter by
                            December 31, 2020.

                                                                 SO ORDERED.

                                                    _______________________
                                                          Hon. Ronnie Abrams
                                                           November 13, 2020
